Citation Nr: 1437578	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right leg/knee disability.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1983. 

A claim for service connection for a right knee injury was previously denied by administrative decision in November 1999.  Although notified of the denial, the Veteran did not appeal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO declined to reopen the claim for service connection for right leg meniscus (also claimed as right knee injury).  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In September 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  .

In a Board decision issued in March 2011, it was determined that new and material evidence had been presented with which to reopen the service connection claim for a right leg/knee disability.  The service connection claim on the merits was remanded for additional evidentiary development.  
In addition to the paper claims file, consideration of this appeal has included a review of all documents within paperless, electronic claims processing systems-Virtual  VA pand the Veterans Benefits Management System (VBMS), as of July 2014.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal except for the May 2014 brief, in which the Veteran's former representative The American Legion acknowledged no longer represented the Veteran.  A review of the file reflects that the Veteran appointed private attorney George J. Singley to represent him  in July 2013.

As final preliminary matters, the Board notes that argument presented in July 2013 reflects that the Veteran's attorney may be raising the issue of clear and unmistakable error (CUE) in the November 1999 decision denying service connection for a right knee/leg disability.  In this regard, it is noted that any claim of CUE must be pled with specificity and as of this time, this has not been done.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In the same July 2013 presentation, it was requested that a claim for "DSM" be added, possibly referring diabetes mellitus.  Neither of these matters, arguably raised by the record, has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any action deemed appropriate.  See 38 C.F.R. § 19.9(b) (2013).  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's service treatment records (STRs) are unavailable, and presumed destroyed.

3.  The collective, available evidence of record, to include lay assertions and medical opinion evidence, is at least in relative equipoise regarding the matter of whether currently claimed and manifested right leg/knee disability is etiologically related the Veteran's  period of active military service, to include a right knee/leg injury reportedly sustained therein. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right leg/knee disability-namely, degenerative joint disease with right medial meniscal tear-are  met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for service connection , the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Background

The Veteran maintains that service connection is warranted for a right leg/knee disability, which he asserts  results from an injury during  service.  His initial claim for a right knee injury was filed in August 1999.   He indicated that he was hospitalized and treated for this condition at the Hammonton Hospital in Hammonton, NJ; and that the Fort Dix Army Hospital, NJ.  He also mentioned being treated at the Walter Reed Army Hospital and the Bamberg Army Hospital in Germany. 

The file does not contain the Veteran's complete STRs.  In this regard, the STRs were requested in September 1999, following which the Veteran's dental records only were received in June 2000.  In September and November 2007, STRs were requested from the Veteran, with no reply.  A formal finding of the unavailability of the STRs was made for the record in June 2008.

In November 1999, the Veteran was informed that no evidence of a right knee disability/treatment had been received, pursuant to an October 1999 letter requesting such evidence and that therefore the claim had to be disallowed.  The Veteran did not present evidence in support of the claim by October 2000, and did not appeal the denial of the decision and it became final. 

In August 2007, the Veteran filed a request to reopen the claim.  At that time, he indicated that he sustained two injuries of the right leg, in July 1978 and July 1979, both of which occurred in Hammonton, NJ, and was initially treated there, followed by treatment at Fort Dix, NJ.  The Veteran indicated that an accident happened while on leave, injuring his right leg.  He stated that thereafter he went back to Germany and was in and out of the hospital in Nuremberg, and that later he was medevac'd to Walter Reed.  

In an October 2007 statement, the Veteran explained that he was home on leave from Germany, during which he was hit by a car in an auto accident.  He reports that he was taken to a local hospital, where his leg was placed in an air bag splint.  He was thereafter transferred to Fort Dix Army Hospital and treated with a soft cast prior to being sent back to his unit in Germany.  During that time, he went on sick call and was treated at Nuremberg Army Hospital, and was ultimately medevac'd to Walter Reed to undergo right knee surgery.

Private medical records dated in December 2000 are negative for a history of a right knee injury or treatment, or for complaints or a diagnosis relating to the right knee, until October 2006, when a notation of right knee medial joint line tenderness is shown.  

A private medical report of October 2007 indicates that the Veteran was seen with right knee and wrist pain.  He reported that he had been involved in a motor vehicle accident during service and had experienced periodic knee problems since that time.  It was noted that a 2002 MRI study had revealed  a tear of the anterior cruciate ligament as well as medial joint space narrowing in the knee joint and a tear through the posterior horn of the medial meniscus.  Degenerative arthritis of the right knee was diagnosed.  X-ray films of the right knee taken in December 2007 revealed moderate osteoarthritis and a small osteochondroma.

Treatment records document that that the Veteran began receiving VA care t in February 2000, at which time he had no complaints involving the right knee, but gave a history of 4 prior surgeries of the right knee at Walter Reed.  An August 2007 record reflected that the Veteran complained of recurring right knee pain and gave a history of past surgeries.  VA records show that in July 2008, the Veteran underwent surgical treatment for right medial meniscus tear, prior partial meniscectomy, and ACL rupture.  The operative report indicates that the Veteran gave a history of a knee injury in 1981, for which he underwent arthroscopy in 1981, which the Veteran believed did "something with the meniscus."  

In June 2009, records of 1979 from Fort Dix Army Hospital were requested.  In October 2009, VA was advised that no such records were located. 

In October 2009, the Veteran was contacted and requested to provide evidence which he might have or an authorization to permit the release of information from his reported treatment sources.  No reply was received.

During the September 2010 Board hearing, the Veteran stated that in July 1979, he was riding in the back of a truck which was cut off by another driver, causing his to be thrown from the truck, resulting in a right knee injury and swelling.  He explained that he was initially treated at Hammonton Hospital in NJ (no longer existing), and was then treated at Fort Dix Army Hospital, where the knee was drained and stabilized.  The Veteran indicated that he then returned to his unit.  There (in Germany) his knee was again drained and continued to be treated; he was on profile and bed rest, with his knee wrapped and using crutches.  Ultimately, he was transferred from care at Nuremberg Army Hospital, Germany, to Walter Reed where he underwent surgery.  The Veteran indicated that since the right knee injury, he had experienced knee problems.  The Veteran stated that he did have right knee symptoms such as swelling between 1983 and his original filing of the claim in 1999.

In December 2010, VA received the same lay statement, signed by 7 different people, attesting that they knew the Veteran prior to service and knew him to be athletic and active in high school, without having any knee/leg problems prior to service.   

The Veteran's service personnel records are on file, but do not contain any information relating to his reported injury or treatment.

The report of VA examination conducted in May 2011 notes the examiner's review of the claims file and VA records.  The examiner noted the reports of a right knee injury in 1979, treated thereafter, with the Veteran continuing with service until August 1983.  A history of right knee surgery in July 2008 was noted and the doctor observed that the Veteran also sustained a left leg fracture in 2008.  The Veteran complained of right knee pain, as well as stiffness and aching, occurring on walking and standing.  X-ray films revealed degenerative joint disease with right medial meniscal tear.  The doctor opined that it is as likely as not that the diagnosed disability is related to the service-related injury.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Arthritis (currently diagnosed in this case) is among the chronic diseases listed at 38 C.F.R. § 3.309(a).  Thus, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable in this case.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

As noted, it Veteran's STRs in this case are unavailable, and presumed destroyed.  In such a case, the Board's obligations to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, are heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 53-54. 

Considering the collective evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right leg/knee disability is warranted.

Degenerative joint disease with right medial meniscal tear was diagnosed on VA examination of 2011.  Accordingly, the presence of the currently claimed disability  is established.

With regard to Hickson element (2), the Veteran has reported experiencing trauma to the right knee/leg after being thrown from a truck, following which the injury was treated to include hospitalization.  Unfortunately, in the absence of any STRs there is no way to confirm this account.  The Board does not conclude that the absence of any information in this regard in the SPRs constitutes negative evidence (as did the RO as shown by the August 2011 SSOC), as the SPRs would not ordinarily contain information relating to an in-service injury.  See Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en banc) (Mayer, C.J., dissenting) (distinguishing between the existence of negative evidence and the absence of actual evidence and noting that "[t]he absence of actual evidence is not substantive 'negative evidence'").  In essence, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded; in the SPRs it would not ordinarily be recorded.  See Fed. R. Evid. 803 (7). 

Accordingly, the Board must rely heavily in this case on the Veteran's lay accounts and testimony, if warranted.  Notably, here, the Veteran has provided competent, consistent and credible statements and testimony relating to his in-service injury and the Board accepts that such injury occurred.  He has also stated that right leg/knee symptomatology has periodically continued thereafter.  The Veteran is also competent to report pertinent symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology). Therefore, the Board has assigned these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.

The file contains one medical opinion directly addressing the matters of onset and etiology of the Veteran's claimed right leg/knee disability.  Essentially having reviewed the claims file, VA records, the Veteran's lay statements, and his clinical presentation, the May 2011 VA examiner concluded that it is as likely as not that his currently manifested right leg/knee disability is related to the service-related injury.  The Board finds this opinion to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Moreover, the file does not contain any competent medical evidence which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the limited documentary evidence available in this case, the Board concludes that the collective evidence which is available is at least in relative equipoise regarding the matter of in-service incurrence of current right leg/knee disability.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Accordingly, considering the totality of the evidence in this case, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection are met.


ORDER

Service connection for right knee degenerative joint disease with right medial meniscal tear is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


